Case 7:20-cv-03559-VB Document 46 Filed 09/16/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee Se ee eR eR x
MELANIE FEDELE, individually and on

behalf all others similarly situated, :
Plaintiff, : ORDER

 

 

ara ee

a
Vi

Vv.
20 CV 3559 (VB)

MARIST COLLEGE,
Defendant.

NICKESHA THOMAS and NOAH ZACCO,
individually and on behalf of all others

similarly situated,

Plaintiffs, 20 CV 3584 (VB)

Vv.

MERCY COLLEGE,
Defendant.

By letter dated September 15, 2021, plaintiffs’ counsel requests the Second Amended
Complaint filed in Fedele v, Marist College, 20 CV 3559, and the Third Amended Complaint filed in

Thomas v. Mercy College, 20 CV 3584, be withdrawn. The request is GRANTED.

 

Accordingly, it is HEREBY ORDERED:

1. The Second Amended Complaint filed in Fedele vy. Marist College, 20 CV 3559, and
the Third Amended Complaint filed in Thomas v. Mercy College, 20 CV 3584, are deemed
withdrawn.

2. In accordance with the Court’s August 10, 2021, Opinion and Order and September

15, 2021, Order, the Clerk is instructed to enter judgment in each case and close the cases (20 CV

Vincent L. Briccetti
United States District Judge

3559, 20 CV 3584).

Dated: September 16, 2021
White Plains, NY

 
